ORDER

PER CURIAM.
Ezell Cody (“Movant”) pleaded guilty to forgery and two counts of second degree burglary and two counts of stealing over $750. He now appeals from the motion court’s judgment and order denying his Rule 24.035 motion to vacate, set aside, or correct the judgment and sentence. Mov-ant raises two points on appeal. First, he alleges that the court erroneously issued a nunc pro tunc order amending his sentence in a previous cause. His second point argues that his waiver of post-conviction remedies was involuntary, unintelligent, and unknowing. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).